Citation Nr: 0606635	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  05-01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision by the RO.  


FINDINGS OF FACT

1.  The veteran's hearing loss or tinnitus is not 
attributable to any injury or disease during active military 
service.

2.  Sensorineural hearing loss is not shown to have been 
diagnosed or otherwise manifested during the one-year period 
following the veteran's separation from active service.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss is not the result of disease 
or injury incurred in or aggravated by active military 
service; sensorineural hearing loss may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).

2.  The veteran's tinnitus is not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
established for bilateral hearing loss and tinnitus.  He 
maintains that his current difficulties can be attributed to 
acoustic trauma in service.  He says he experienced noise 
from bombs, planes, plane explosions, and artillery during 
World War II.  He also says he was involved in a train wreck 
while stationed in Germany.  He states he had a lot of loud 
noise exposure during service, for which no hearing 
protection was available.

I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify by 
means of an October 2003 letter to the veteran.  The letter 
informed the veteran of the evidence required to substantiate 
his claims, and of his and VA's respective duties for 
obtaining evidence.  The letter also requested that he send 
any medical reports he had.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, the October 2003 notice was, in fact, sent 
before the RO issued its initial unfavorable decision on the 
veteran's hearing loss and tinnitus claims in December 2003.  
Accordingly, there is no issue in this case with respect to 
the timing of the notice.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded a VA 
audiology examination in connection with the current appeal, 
and a medical opinion has been obtained as to the likelihood 
that his hearing loss and tinnitus can be attributed to his 
period of active military duty.  His service medical records 
have also been obtained.  The veteran has not identified, 
and/or provided releases for, any other relevant evidence 
that exists and can be procured.  No further development 
action is necessary.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from qualifying service, the condition 
may be presumed to have been incurred in service, 
notwithstanding that there is no in-service record of the 
disorder.  38 C.F.R. §§ 3.307, 3.309 (2005).

In the present case, the record shows that the veteran's 
hearing was 15/15, bilaterally, at the time of his separation 
from service.  The earliest and only objective evidence of 
hearing disability consists of the report of an October 2003 
examination by a VA audiologist.  That report shows that the 
veteran had puretone thresholds of 85, 85, 100, 110, and 110 
decibels in his right ear, and thresholds of 80, 85, 105, 
110, and 115 decibels in his left ear, at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  See 38 C.F.R. § 3.385 
(2005).  (For VA purposes, impaired hearing is considered to 
be a "disability" only if the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC test are less than 94 percent).  
During the examination, the veteran reported that he first 
noticed hearing difficulties in service, when he could no 
longer hear his watch tick.  He also stated that he had 
experienced intermittent tinnitus in both ears, but that he 
could not recall when it started.  He attributed his hearing 
loss and tinnitus to acoustic trauma in service.  Following 
her examination of the veteran, and review of his claim file, 
the examiner concluded it was not at least as likely as not 
that the veteran's hearing loss and tinnitus were service 
related.  

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for hearing loss and tinnitus.  
Although the veteran asserts that his difficulties with 
hearing loss and tinnitus have existed since service and can 
be attributed to acoustic trauma in service, the record does 
not establish that he has the medical training necessary to 
offer competent opinions on matters of medical diagnosis or 
etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  The only medical 
opinion to address the matter of etiology consists of the 
report from the VA audiologist, referenced above, who has 
opined that it is not likely that the veteran's hearing loss 
and tinnitus are service related.  Under the circumstances-
given the lack of objective evidence of hearing loss until 
many years after service, which is probative evidence 
regarding onset, the veteran's uncertainty as to when his 
tinnitus began, and the uncontradicted medical opinion from 
the VA audiologist-the Board must conclude that the greater 
weight of the evidence is against the veteran's claims.

In a July 2005 statement filed with the Board, the veteran's 
representative disputes the VA audiologist's conclusion that 
the veteran's hearing loss and tinnitus are not likely 
service related.  He contends that, considering the 
circumstances of the veteran's service, exposure to acoustic 
trauma should be conceded, and that documentation of hearing 
loss and tinnitus in service medical records is not necessary 
to connect his difficulties to service, citing Hensley v. 
Brown, 5 Vet. App. 155 (1993).  In this regard, the Board 
notes, first, that it does not question that the veteran was 
exposed to acoustic trauma in service.  Nor does the Board 
question that he presently suffers from hearing loss and 
tinnitus.  However, in order for his claims to be granted, 
consistent with Hensley, the record would have to contain 
competent evidence linking the present disorders to service.  
Here, there is no such evidence.  Indeed, as noted above, the 
only medical opinion of record that speaks to the 
relationship between his current disabilities and service is 
an unfavorable one.  Hensley cannot be read to provide for 
the grant of service connection in the absence of competent 
evidence linking the current disability to service; nor can 
it be read to stand for the proposition that an examiner must 
unequivocally disregard certain facts presented on the 
record-such as a finding of 15/15 hearing at separation, or 
the lack of in-service documentation of tinnitus-when 
formulating an opinion as to nexus.  The Board is satisfied 
that the VA audiologist's opinion is adequate for deciding 
this appeal.  Consequently, for the reasons stated 
previously, the claims for service connection for hearing 
loss and tinnitus must be denied.  




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


